Citation Nr: 0616285	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from June 1, 1988, and a 
rating in excess of 50 percent from February 8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970 and from April 1971 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran retired from active duty in May 1988.  He 
submitted his original claim for service connection in June 
1988.  The veteran's service medical records (SMRs) show that 
he was an inpatient at Darnell Army Hospital (DAH) at Ft. 
Hood, Texas, from February 24, 1987, March 9, 1987.  He was 
referred for treatment based on suicidal ideation.  One of 
the veteran's diagnoses was post-traumatic stress disorder 
(PTSD).  The discharge summary also noted that the veteran 
participated in a Vietnam veterans group and was to continue 
with the group after his discharge from the hospital.

The veteran was afforded a VA examination in January 1989.  
The RO denied service connection for PTSD, as not being found 
on examination, in February 1989.  

The veteran continued to pursue his claim at different times 
over the years.  He noted that he had continued with his PTSD 
group during 1987 and 1988 while still on active duty.  He 
also noted that he attended his group until he relocated to 
North Carolina in 1989.  

The RO requested outpatient and inpatient records from DAH 
for the period from May 1, 1988, to the 'present' in April 
1992.  The hospital responded that same month and noted that 
the veteran was an inpatient in 1987 but that the records had 
been retired to St. Louis, Missouri.

The RO received verification of the veteran's periods of 
service from the NPRC in August 1993.  The form also 
indicated that the veteran's entrance physical examination 
was forwarded on microfiche.  There was a notation that no 
additional medical records were on file.  A review of the 
microfiche does show the veteran's 1967 entrance physical 
examination along with a number of personnel record forms.  
There were no other medical records on the microfiche.

The veteran submitted a new claim for service connection for 
PTSD in December 2001.  He included a copy of a psychological 
evaluation that was done in February 2001.  The evaluation 
noted a diagnosis of chronic PTSD.  

The RO denied service connection for PTSD in September 2002.  
The rating decision held that no new and material evidence 
had been submitted to reopen the claim for service 
connection.

The veteran expressed disagreement with the denial of service 
connection.  He also informed the RO that he was receiving VA 
treatment for his PTSD.

The veteran submitted a stressor statement in May 2003.  He 
provided information on one event that occurred prior to his 
service in Vietnam.  He also reported his unit was attacked 
on one occasion and that his supply sergeant was killed.  The 
RO did not seek verification of any of the claimed stressors.

The veteran later submitted black and white photographs, with 
no annotations as to date or location, that showed dead 
bodies of what could be taken as the enemy in Vietnam.  

The veteran's claim underwent additional development, to 
include the addition of VA treatment records to the record.  
The records reflected ongoing treatment for PTSD.  The 
veteran's Department of the Army (DA) Form 2-1 was received 
in April 2003.  This showed, inter alia, his assignments, 
qualifications, and awards during service.  

The RO issued a rating decision in June 2004.  The rating 
decision held that there was CUE in the September 2002 rating 
decision that did not find new and material evidence to 
reopen the veteran's claim for service connection.  The June 
2004 rating decision also established service connection for 
PTSD and assigned a 10 percent rating from June 1, 1988, and 
a 50 percent rating from February 8, 2001.  There was a small 
notation set apart in a box that appears to indicate that the 
RO determined, without citing to them, that all prior rating 
decisions on the matter of service connection for PTSD 
contained CUE.  This is the only possible reading of the 
notation as the RO looked past the previous final denial of 
February 1989 in establishing service connection for PTSD as 
of the day after the veteran's retirement of May 31, 1988.  
There was no mention of the basis for CUE in the February 
1989 rating decision.  

The veteran is now seeking a higher rating for his PTSD from 
June 1, 1988, and from February 8, 2001.  In addition, as the 
veteran is appealing the initial rating of his disability, he 
is eligible for staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In determining the veteran's disability rating, the RO 
applied the rating criteria in effect since November 7, 1996.  
See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 1996).  However, the 
veteran's grant of service connection, and 10 percent rating, 
was made effective from June 1, 1988.  Thus, on remand the 
prior rating criteria must be applied from that date forward.  
See VAOPGCPRECs 7-2003, 3-2000.

The veteran must be afforded a VA examination to assess the 
status of his service-connected PTSD.  The last VA 
examination was in January 1989.  The February 2001 private 
psychological evaluation was not done for the purpose of 
compensation and pension and is not current.  

The veteran testified that he had applied for Social Security 
Administration (SSA) disability benefits at his hearing in 
September 2005.  He said that his claim had been denied but 
that it was in the appellate process.  (Transcript p. 4).  
The records associated with the veteran's SSA claim should be 
obtained and associated with the claims file.

Finally, the veteran was involved with a VA vocational 
rehabilitation program for a long period after his retirement 
from service.  The veteran's vocational rehabilitation file 
must be obtained and associated with claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his PTSD.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims file.  

2.  The RO should contact the SSA and 
obtain any decision and records relied on 
for the decision for the veteran's 
disability claim.

3.  The RO should obtain the veteran's 
vocational rehabilitation file and 
associate it with the claims file.

4.  After completing the development 
sought above, the veteran should be 
afforded a psychiatric examination.  The 
claims file must be made available to the 
examiner.  Any psychological studies 
determined to be necessary by the 
examiner to identify PTSD symptoms and 
the severity of the symptoms should be 
conducted.  The examiner should elicit a 
history from the veteran as to the date 
of onset of PTSD, the nature and progress 
of the disease, past treatment received 
for the PTSD, and the effects of the PTSD 
symptoms upon his ability to work.  The 
examiner should review any pertinent 
material in the claims folder and 
integrate the information available in 
the claims folder with the information 
provided by the veteran in constructing 
an overall picture which is commensurate 
with the facts available.  The examiner 
should then provide an opinion as to the 
following:

*	What has been the course and 
severity of the veteran's PTSD from 
June 1988 through the present, to 
include its effects upon the 
veteran's employment throughout the 
years since his retirement from 
military service?

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  In its adjudication, the RO 
should apply the appropriate rating 
criteria for the applicable periods.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

